DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 30-41, drawn to a device.
Group II, claim(s) 42-46, drawn to another method.
Group III, claim(s) 47-49, drawn to another method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Regarding Claim 30, Gauch teaches a device for liquid [Para 0178, ‘the lysis and washing buffers] removal in particle-based assay systems [Abstract, Para 0268] comprising:
a)	a chamber [Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’] with at least one opening [Annotated Fig. 2A-B, ‘as structurally arranged’] for adding particles, liquids and optionally other materials  and with at least one other opening [ Annotated Fig. 2A-B, ‘as structurally arranged’] for removing liquids from the chamber; This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the openings on the funnel-shaped isolation device [Annotated Fig. 2A-B, ‘as structurally arranged’] to be able to receive the applied liquid [Para 0178] and for the liquid to be suctioned up upon the application of the elution buffer [ Para 0178]. Please see MPEP 2114(II) for further details.

b)	a porous or sieve-like membrane [ Para 0178, Fig. 2A, ref. 11], attached to the chamber [Para 0178, Fig. 2A, ref. 10, ‘funnel-shaped isolation device’] covering the at least one opening [ Annotated Fig. 2A-B, as structurally arranged’] for removing the liquid, to prevent the flowing of a liquid out of the chamber when not in contact [ Para 0178, ‘Fig 2B, ‘ as structurally arranged’] with an absorbent pad [ Para 0178, Fig. 2A-B, Please see MPEP 2114(II) for further details.
Also, the claimed limitation “an absorbent pad” is not positively recited and thus is interpreted as a material or article worked upon by the apparatus. This limitation is given the appropriate patentable weight. Please see MPEP 2115; In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), for further details;
wherein the membrane has pores or holes [Abstract, ‘porous membranes’; Para 0086, 0097] with a diameter that is smaller than the particle diameter of the particles used in the assay [Para 0096, ‘surface (‘pore size’) of the membrane is preferably chosen so that all the nucleic acids contained in the solution can be bound to the membrane]; and
c) a liquid absorbent pad [Para 0178, Fig. 2A-B, refs. 13, 14, ‘sponge-like material, a superabsorbent layer’] that can be attached to [As structurally arranged. Figs. 2-5] and detached [As structurally arranged. Figs. 2-5] from the outer side of the membrane not facing the inner chamber detached [As structurally arranged. Figs. 2-5]. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797